Title: Dabney C. Terrell to Thomas Jefferson, 12 June 1816
From: Terrell, Dabney Carr
To: Jefferson, Thomas


          
            
              Dear Sir
              Geneva. June. 12th 1816.
            
            It would be ill repaying the interest you have taken in me were I not to inform you of my prospects, now that I have arrived at the place of my destination. I believe I wrote you from Baltimore that as there was no vessel in that port sailing for any port part in of France, I had taken my passage to Amsterdam. I remained in Holland and the Pays-Bas about three week. At the Hague I met with Mr Eustis, the American Embassidor, from whom I experienced every attention during the few days that I was there. I afterwards saw him and Mrs Eustis at Paris, where I left them. After leaving Brussels I proceeded directly to Paris, where I arrived the 1st of May. I immediately presented the letters which you had been so good as to give me to Mr. Warden and Dr Jackson. Both of these gentlemen were extremeyly attentive to me. Mr Warden took a fatherly care of me; he indicated and conducted me to whatever he considered most worthy of observation in this famous capital. I remained a month there. In all this time my
			 advancement in speaking French was scarcely perceptible; but since I have been here it surpasses my most sanguine expectations. The day after my arrival I presented your letter to Mr Pictet He immediately arranged every thing for me; and with respect to the studies that I shall pursue he thinks I can enter a class which will take the degree of A.M. in two years. They have
			 nothing more to do with the classics. The studies of the class will be confined chiefly to moral and natural philosophy and the mathematics. I know nothing of philosophy and in this respect I am
			 on
			 an equality with the rest who have are just entering this department. I believe I am somewhat more advanced in mathematics than they are, and this may perhaps give me time to compleat my knowledge of the Latin and to learn the
			 Greek; in which case I will graduate at the same time that the class does; and if I cannot do it the time will at all events have been well employed. It is withe the deepest regret that I have read some articles in the Moniteur which arrived here this evening. If all that I see there be true the cause of the Patriots both in Mexico and South America is totally  lost. But I still hope that the report of a Spanish General which is found among other things, on the same subject has either been writen at Madrid or that it is much exaggerated by the General
			 himself. If the war in Mexico is prolonged untill I leave Europe I shall repair there immediately on my arrival in America. I should like very much to spend  8 or 9 months in Spain and above all at Madrid if that would be practicable.
            Perhaps Mr Pictet will write  by the same opportunity that I do. Pray, Sir, present my best respects to Mrs Randolph and the rest of the family, and believe me ever
            
               Sir, ever, your most grateful and obedient servant
              Dabney C. Terrell
            
          
          
            P.S. I have waited several days for Mr Pictet to write, but as he has not done it yet I dispatch this.
            
              DCT.
            
          
        